[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR NEW TRIAL AND MOTION TO SET ASIDE VERDICT
Although the plaintiff has seen fit to combine two motions into one, the court will separate them for the purpose of this memorandum.
Taking up the request for a new trial, 52-570 of our General Statutes sets out the causes for which a new trial may be granted. None of them apply in this case.
As to the other motion to set aside the verdict, the court has reviewed the transcript of the plaintiff's evidence and has come to the same conclusion as it did when it directed the verdict in favor of the defendant.
The motion for new trial is denied.
The motion to set aside the verdict is denied.
WILLIAM J. McGRATH, JUDGE CT Page 5132